Citation Nr: 1700453	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include squamous cell skin cancer, to include as due to herbicide exposure. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Atlanta, Georgia.

The issue of TDIU was previously before the Board in October 2010, when it was remanded for additional development. 

In July 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his skin disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2015).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).
Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The Veteran asserts that he has a skin disorder (diagnosed as cancer) that is related to his in-service herbicide exposure.  

Initially, the Board finds that service connection is not warranted on a presumptive basis.  The Veteran had service in the Republic of Vietnam (see his service treatment records (STRs)); and thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307 (a)(6)(iii) (providing that all Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309 (e) (2015).   Skin cancer is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116 (a)(2) (West 2015); 38 C.F.R. § 3.309 (e) (2015).

The question is whether the Veteran has a diagnosis of a skin disorder that is directly related to his service, to include exposure to herbicides therein.  See Combee v. Brown, 5 Vet. App. 248 (1993).   

The Veteran's STRs do not show that he was treated for skin cancer.  At his September 1968 separation examination, there was no evidence of cancer or any other skin conditions.  The Veteran's private treatment records show that he was diagnosed with cutaneous squamous cell carcinoma of the right shoulder in 2014. Thus, there is no basis for finding that his skin cancer itself had onset in service.

However, the Veteran's private physician submitted a letter in July 2016, opining that it was "possible if not probable" that the Veteran's exposure to Agent Orange led to the development of his skin cancer. Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted on a direct basis.  Medical records associated with the Veteran's claims file establish that he has a current diagnosis of cutaneous squamous cell carcinoma, which a physician opined is directly related to his in-service herbicide exposure.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the Veteran's service connection claim, a discussion of the Board's duties to notify and assist is not necessary.


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is granted.


REMAND

With regard to the TDIU claim, the Veteran claims that he is now unable to work due to his service-connected disabilities, and especially due to his left leg, in which he experiences residuals of a gunshot wound to the left buttocks.  The Veteran has asserted that his left leg, which causes him to be unstable, makes it unsafe for him to work as an electrician, and that he retired about six years ago as a result.  No VA examiner has yet opined on the issue of TDIU.  

In addition, the grant of the skin disorder claim in this herby decision may affect the TDIU claim.  A disability rating for a skin disorder must be assigned prior to the adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Assign a disability rating for the Veteran's skin disorder.

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran's service-connected disabilities (gunshot wound to the left buttock, tinnitus, neurological involvement to left leg associated with gunshot wound to the left buttock, hearing loss to the left ear, skin cancer, and malaria) either alone or in concert, have precluded him from engaging in substantially gainful employment. 

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


